Citation Nr: 1707691	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  08-32 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a rash

4.  Entitlement to service connection for a disability manifested by muscle pain.

5.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for renal failure due to lack of Department of Veterans Affairs (VA) care in 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1971 and from March 1974 to July 1979.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2009 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) VA Regional Office (RO).  This case was remanded by the Board in December 2014 for additional development of the record.

The Board's December 2014 decision also denied service connection for left knee and right hand disabilities.  This decision, accordingly, is limited to the issues set forth on the preceding page.

The issues of service connection for a respiratory disorder and obstructive sleep apnea and the claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for renal failure due to lack of Department of Veterans Affairs (VA) care in 2008 are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran was not exposed to Agent Orange in Thailand.

2.  The Veteran's rash was initially manifested many years after service and is not shown to be related to any skin problems he had in service.  

3.  The Veteran is not shown to have a disability manifested by muscle pain.

CONCLUSIONS OF LAW

1.  Service connection for a rash is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Service connection for a disability manifested by muscle pain is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters March 2006, and February, March and November 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records and private and VA medical records have been secured.  He was afforded VA examinations to determine the existence/etiology of his claimed disabilities.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It was noted under the physician's summary on the November 1968 report of medical history that the Veteran had leg cramps with fatigue when swimming, but not recently.  The November 1968 enlistment examination showed no pertinent abnormality.  The service treatment records show that the Veteran complained of a rash on his hand for one day in February 1970.  Three days later, he reported a rash all over his body.  Vesicular dyshydrosis was noted on his hand.  The impressions were vesicular dyshidrosis and tinea cruris.  He stated he had a rash on his penis in April 1971.  On the June 1971 report of medical history, he denied skin disease and cramps in his legs.  No pertinent abnormalities were noted on the June 1971 separation examination.  

The service treatment records from the Veteran's second period of service show that he complained of soreness in his right leg/calf in May 1976.  Leg cramps were noted, and medication was prescribed.  The skin and musculoskeletal system were normal on the June 1979 separation examination.  

Service personnel records show that the Veteran served in Thailand from July 1969 to June 1971, and that he was assigned to the 291st transportation company from July 1969 to July 1970; the 254th transportation company from July 1970 to November 1970; and the 313st transportation company from November 1970 to June 1971.  He was a general vehicle repairman.  

VA outpatient treatment records show that the Veteran complained of left hip pain that felt like a muscle spasm in May 2004.  An examination disclosed muscle tenderness of the left hip.  The diagnosis was hip pain.

VA outpatient treatment records show that the Veteran complained of acne on his face and behind his ears in February 2007.  An examination of the skin disclosed some red papular lesions on face and post-auricular areas.  The assessment was folliculitis.  On systems review in May 2007, the Veteran denied muscle pain.  

A VA examination of the skin was conducted in February 2010.  The Veteran stated that his acne/chloracne started during service and had progressively worsened over the years.  The diagnosis was chloracne.  The examiner stated that chloracne is a skin condition that looks like common forms of acne that affects teenagers.  Following a review of the Veteran's records, the examiner noted that she found a mention of a few rashes, but did not believe them to be the same kind of rash.  She added that there were two instances when a furuncle or a large infected follicle or pore was lanced and cleaned on the Veteran's face.  She stated that this could have been the start of the eczema/chloracne.  

VA outpatient treatment records show that in September 2011, the Veteran reported he had a rash on his legs, arms and head.  An examination showed no significant rash or lesions.  The assessment was rash.  

In September 2012, the Joint Services Records Research Center (JSRRC) verified that the 313th transportation company was assigned to Bangkok, Thailand, but was unable to verify or document that personnel assigned to that unit were on a flight from Thailand with a layover in Da Nang, or to confirm exposure to Agent Orange.  

The JSRRC indicated in August 2016 that it was unable to locate the 1971 unit records submitted by the 25th Trans Co (254th transportation company) or the 313th Trans Co, but reviewed the January 1967 to December 1970 unit history submitted by the 291st Trans Co and headquarters, 519th Trans Co Battalion (Bn).  The history documented that the 291st transportation company was stationed in Korat, Thailand.  It also documents the 291st Trans Co and the 519th Trans Co Bn were deactivated on December 15, 1970.  The history does not document that the Veteran or unit personnel were on a flight that stopped in Da Nang, Vietnam.  Also, the history does not document unit personnel being exposed to Agent Orange or tactical herbicides while performing their daily duty assignments.  In addition, the history does not document the use, testing, spraying, or storage of Agent Orange or tactical herbicides at Korat, Thailand during the specified period.  It was determined that verification of exposure to Agent Orange was futile.

On September 2016 VA skin examination, the examiner noted that he reviewed the Veteran's records.  He indicated that the history was from the February 2010 VA examination, but indicated that the Veteran had severe acne.  He stated that he reviewed the service treatment records and the only comment about acne was in January 1974 when it was documented that the Veteran had acne scars on his back.  He stated this meant the examiner at that time did not observe active acne lesions, only scars.  He found no medical note regarding the Veteran being treated for acne.  He added there was no doubt that the Veteran suffered severe acne as a teenager/young adult, and that it seemed likely that it got worse during service, but he was not treated for the condition.  The examiner said that in addition to the chronic scarring from acne, the Veteran had multiple skin tags (acrochordons) in his groin, perianal area and axillae.  These were related to is being overweight and to diabetes.  He commented that the Veteran had severe acne vulgaris that left numerous small scars that were too numerous to count, but that the acne condition could have been prior to service as there was no determination that he was seen or treated for the condition during service.  He concluded that it was less likely as not that the Veteran's skin condition was related to service.  He noted that the only reference to acne was in January 1974.

A VA muscles examination was conducted in November 2016.  The examiner noted that he reviewed the Veteran's records.  He stated that the claim of muscle pain of a chronic nature was not related to direct trauma, and the Veteran had no penetrating muscle trauma that he was aware of.  He stated that the Veteran did not have, nor had he ever been diagnosed with, a muscle injury.  He opined that it was less likely than not that a muscle injury was related to service.  He noted that there was no documented muscle trauma.  He based his opinion on a review of the Veteran's service treatment records, his 35 years of medical practice and a medical reference guide.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

A. Rash 

The Veteran states that he was exposed to Agent Orange either in Thailand or when the plane he was on landed in Da Nang to pick up a soldier who was going home on emergency leave.  The VA has attempted to confirm whether the Veteran was exposed to Agent Orange, but has been unable to do so.  In August 2016, the JSRRC was able to review the unit history for the 291st and 519th transportation companies, and such review did not document any exposure to Agent Orange.  In addition, the JSRRC did not show that any unit personnel, to include the Veteran, were on a flight that stopped in Da Nang.  Thus, his claim of exposure to Agent Orange cannot be substantiated.  

The Board acknowledges that the Veteran was seen on a few occasions in February 1970 and April 1971 for a rash on his hands or penis.  There is no further reference to any skin problems during service.  The Veteran specifically denied having any skin problems in June 1979, prior to his discharge from service, and an examination of the skin at that time was normal.  There is no indication of any skin problems for many years after service.

Following a VA examination of the skin in February 2010, the examiner noted that the Veteran had been treated a few times in service for a rash.  She indicated that there were two times that he had an infected follicle lanced and that this could have been the start of the Veteran's eczema.  The Board finds that this opinion is insufficient to establish a link between any current skin disorder and service as it is mostly speculative as shown by the examiner's use of the qualifier "could."  

Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  

The Board notes that the VA examiner in September 2016 ultimately concluded that it was less likely than not that the Veteran's skin condition was related to service.  His opinion was predicated on a review of the record and noted that the Veteran had minimal treatment during service for skin problems.  It was based on an accurate factual premise and provided a rationale.

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board finds the opinion of the VA examiner in 2016 to be more probative than that rendered by the nurse practitioner in 2010 because her opinion was phrased in speculative language, and she did not provide rationale for her conclusion.  

Accordingly, the evidence does not support a conclusion that any current rash was manifested in service and has persisted since that time and therefore, is against a finding that the Veteran's rash was incurred in service.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.


B. Muscle pain

As noted above, the Veteran seeks service connection for a disability manifested by muscle pain.  The Board acknowledges the Veteran reported that prior to service he had leg cramps when he was tired while swimming.  The only other reference to muscle complaints was in May 1976 when he had leg cramps.  The first indication following service of any muscle involvement was in 2004 when he had tenderness of the left hip.  It is significant to note that on the November 2016 VA examination, the examiner found that the Veteran did not have any muscle trauma and that he did not have any muscle injury.  

Service connection is limited to those cases where disease or injury has resulted in a current (shown at any time during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Veteran may be capable of observing that he has muscle pain, the diagnosis of a chronic disability requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The preponderance of the evidence is against a finding that the Veteran has (or during the pendency of the claim has had) any disability manifested by muscle pain.  Accordingly, he has not met the threshold requirement for substantiating the claim of service connection for such disability, and service connection for a disability manifested by muscle pain must be denied.  


ORDER

Service connection for a rash or for a disability manifested by muscle pain is denied. 



REMAND

The Veteran also asserts that service connection is warranted for a respiratory disorder.  He claims that it is due to his exposure to Agent Orange or by his exposure to asbestos or various chemicals or solvents while performing his duties as a mechanic.  The record shows that he was a vehicle mechanic during service.  

In its December 2014 remand, the Board directed that an examination should be conducted to determine if the Veteran's chronic obstructive pulmonary disease is related to his exposure to chemicals in service.  Following the September 2016 VA respiratory examination, the examiner noted there was no evidence of asbestosis, and that the Veteran's chronic obstructive pulmonary disease was due to his long history of smoking.  He failed to address whether the Veteran's exposure to chemicals was a factor in the development of his lung disease.  The examination is therefore noncompliant with the Board's remand directives, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance). 

Since the Veteran alleges that obstructive sleep apnea is secondary to his respiratory disorder, this matter is deferred.  

The Veteran has requested that the VA should ascertain whether quality assurance records exist and, if so, asserts that they should be obtained.  

The Board notes that VA's medical quality-assurance program consists of systemic health care reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of health care resources in VA medical facilities.  Such data may relate to the structure, process, or outcome of health care provided by VA.  38 U.S.C.A. § 17.500 (c).

Under 38 U.S.C.A. § 5705, records created as part of the medical quality-assurance program are confidential and access is limited.  Stated another way, VA quality-assurance records are not the outpatient or inpatient records generated to document the treatment provided to the Veteran.  Instead, these records are produced by VA, often in the form of peer review, to study outcomes at VA and determine if administrative action is needed to improve VA health care in the future.  The records are confidential to protect the identities of peer reviewers and promote frank discussion.  Hence, there is now a procedure in place as outlined by the General Counsel in VAOPGCPREC 1-2011 to determine whether such records, if they exist, may be obtained and reviewed in a veteran's claim.

In VAOPGCPREC 1-2011, the VA General Counsel held that VA's duty to assist requires agencies of original jurisdiction and the Board to request access to any quality-assurance records relevant to a claim.

If the appropriate VHA officials deny the request, then the General Counsel may be asked to make the determination.  If both VHA and VA General Counsel conclude the records are confidential and privileged, then neither the agency of original jurisdiction nor the Board may review the documents.

Given the above, a remand is necessary to determine whether quality-assurance records, if they exist in conjunction with the Veteran's treatment from February to March 2008, may be obtained and reviewed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the record to be returned to the physician who provided the September 2016 opinion for review and an addendum advisory medical opinion regarding whether there it is at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic obstructive pulmonary disease is related to his exposure to chemicals in service.  If so, he should also provide an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that the respiratory disorder caused or aggravated his obstructive sleep apnea.  If that examiner is unavailable to provide the addendum opinion the AOJ should arrange for the record to be forwarded to another appropriate physician for review and the opinions sought.  

The examiner must include rationale with all opinions.

2.  The AOJ should request access to records of "quality-assurance review" or "focused review" as defined in 38 U.S.C.A. § 17.500 (c) conducted by the VA medical center where the Veteran sought treatment for his abdominal complaints from February to March 2008.

The letter requesting access to focused review should advise the appropriate official that in accordance with VAOPGCPREC 1-2011, if access is denied, the basis for the denial must be provided and the official must state whether the documents fall into one of the following three categories:

1) Protected from disclosure by 38 U.S.C.A. § 5705 ;

2) Described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 C.F.R. § 17.501 (b); or,

3) The requested records or documents no longer exist or cannot be found.

Any response must be in writing and documented in the claims files. If no records exist or further efforts to obtain the records would be futile, the RO or the AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).

If the appropriate VHA official confirms that such records exist, but are privileged under the Quality Assurance Act, then the RO or the AMC should forward the request to the Office of the General Counsel.

If the appropriate VHA official and the General Counsel agree that the documents are privileged, this should be documented in the claims files.

If the VHA official and the General Counsel conclude that the records are not protected and access is granted, the RO or the AMC should request the focused review records and associate any copies with the claims files.

3.  The AOJ should then review the record and readjudicate the issues on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


